Citation Nr: 1437679	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-22 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for nerve damage to the hand.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1973 to July 1974.  He also had service in the Ohio Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2013, the Board declined to reopen a claim for service connection for residuals of an injury to the feet, and remanded the claims for service connection for a back disability and nerve damage to the hand for further development.  However, as discussed below, even more development is necessary because there was not substantial compliance with the Board's July 2013 remand directives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.

The AOJ did not ensure substantial compliance with the Board's July 2013 remand directives; therefore, both claims must again be remanded.

The July 2013 Board remand, in relevant part, instructed the AOJ to afford the Veteran a VA examination for his claimed nerve damage to the hand, as well as obtain his National Guard service treatment records which reflected an in-service back injury, and redevelop and readjudicate that claim in light of the records.

The Veteran was afforded the requested VA examination for his hand in September 2013.  At that time, the examiner determined that there was not a temporal relationship with the Veteran's service, as his symptoms developed twenty years after his separation.  However, the Board notes that the Veteran has reported that symptoms in his right hand first began in 1973 during his active duty service.  See Statement in Support of Claim dated February 2007.  As noted in the July 2013 Board remand, a veteran is competent to give evidence about what he observes or experiences, to include symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, a new examination is needed that takes into consideration the Veteran's lay statements.

In the July 2013 remand, the Board specifically noted that the Veteran had a back injury during his National Guard service.  The Veteran had a VA examination for his back disability in November 2013.  However, the examiner did not discuss the Veteran's in-service injury, nor did he provide the requested rationale for his opinion that there is not a nexus between the Veteran's current back condition and his military service.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, a new VA back examination should also be provided on remand.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a new VA examination for his hand condition, currently diagnosed as Raynaud's.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should comment on the Veteran's statement that he first developed symptoms in his right hand during active service in 1973.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2. The Veteran should also be afforded a new VA examination for his back disability.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service, or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should comment on the Veteran's September 1977 back injury that was incurred during a period of ACDUTRA.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the providing examiners for corrective action.

4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



